Citation Nr: 1613401	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-44 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right hand disorder.  

2.  Entitlement to service connection for a right arm disorder.  

3.  Entitlement to service connection for a right shoulder disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to April 1977.  

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

A June 2009 decision by the RO in Seattle, Washington denied the Veteran's claims and construed them as claims to reopen her previously denied claims.  However, the Board has found in its prior remands that the prior July 2007 RO decision did not become final and it is properly identified as the RO decision on appeal.  

These matters were first remanded by the Board in March 2010 to afford the Veteran a hearing before the Board; a Travel Board hearing was subsequently held in June 2010 before an Acting Veterans Law Judge that is no longer employed at the Board.  Therefore, in February 2012, the Veteran was given the opportunity to have an additional hearing before another Veterans Law Judge that would ultimately decide her appeal.  However, in March 2012 the Veteran responded that she did not want another hearing before the Board.  

The appeal was remanded again in June 2012 to obtain outstanding treatment records, Social Security Administration (SSA) disability records, and to afford the Veteran VA examinations regarding her claimed conditions.  Subsequently, the Veteran failed to appear for the scheduled VA examinations, apparently due to a lack of notice.  Therefore, the Board most recently remanded these matters in July 2014 to schedule the Veteran for VA examinations regarding her claimed conditions.  The Board notes that in February 2015, the Veteran was afforded VA examinations as directed.  However, as discussed further below, an additional remand is required.  

Therefore, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

Although the Board sincerely regrets the additional delay, further development is necessary prior to adjudication of the Veteran's claims in order to afford the Veteran due process.  

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Such assistance includes assisting the Veteran in procuring relevant treatment records.  Id.  

Notably, the evidence added to the record since the prior July 2014 Board remand includes an August 2014 document entitled "VCIP Unscannable Document(s) Placeholder."  This document indicates that the contents of the CD received that same month could not be scanned, and that the content was unable to be extracted by the VA scanning vendor.  However, the document provides no further information as to the nature of the records contained upon the unscannable CD media or why the contents were unable to be extracted.  Therefore, the Board must afford the Veteran the benefit of the doubt and assume that such records are potentially relevant to her claims on appeal.  

As such, upon remand, an attempt must be made to retrieve the documents contained within the unscannable CD and to associate them with the claims file so the Board can review them prior to its adjudication of the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Retrieve the unscannable CD media, and either take steps to upload the information into VBMS, or send the media directly to the Board for review.  If the media is already uploaded to the Veteran's electronic claims file, please notify the Board.  If the RO is unable to obtain the unscannable media or is unable to provide it to the Board, the RO must inform the Veteran that the material is unavailable, and give the Veteran the opportunity to resubmit the media or otherwise supplement the record.  

2.  After the above development, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and her representative with a Supplemental Statement of the Case (SSOC) and a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



